Citation Nr: 0108786	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the reduction in rating from 30 percent to 20 
percent for a left knee disability, effective from March 1, 
1999, was proper.

2.  Whether the reduction in rating from 30 percent to 20 
percent for a right knee disability, effective from March 1, 
1999, was proper.

3.  Whether the reduction in rating from 40 percent to 20 
percent for a lumbosacral spine disability, effective from 
March 1, 1999, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
which reduced the rating for a service-connected left knee 
disability from 30 percent to 20 percent, reduced the rating 
for a service-connected right knee disability from 30 percent 
to 20 percent, and reduced the rating for a service-connected 
lumbosacral spine disability from 40 percent to 20 percent; 
such reductions were all effective March 1, 1999.  The 
veteran appealed these reductions.  A personal hearing was 
held before an RO hearing officer in October 1998. 

During the course of this appeal, in a March 1998 decision, 
the RO denied a total disability compensation rating based on 
individual unemployability (TDIU rating).  The veteran did 
not appeal this decision; therefore the issue is not in 
appellate status, and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  By an October 1996 rating decision, the RO assigned a 30 
percent rating for a left knee disability, a 30 percent 
rating for a right knee disability, and a 40 percent rating 
for a lumbosacral spine disability; each rating was effective 
from September 29, 1993.

3.  By rating decision in November 1998, the evaluation for a 
left knee disability was reduced from 30 percent to 20 
percent disabling, effective from March 1, 1999.

4.  By rating decision in November 1998, the evaluation for a 
right knee disability was reduced from 30 percent to 20 
percent disabling, effective from March 1, 1999.

5.  By rating decision in November 1998, the evaluation for a 
lumbosacral spine disability was reduced from 40 percent to 
20 percent disabling, effective from March 1, 1999.

6.  The provisions of 38 C.F.R. § 3.344 were not considered 
and applied at the time of the November 1998 rating decision.


CONCLUSIONS OF LAW

1.  The November 1998 rating reduction from 30 percent to 20 
percent for a left knee disability was not proper.  38 C.F.R. 
§§ 3.105, 3.344 (2000).

2.  The November 1998 rating reduction from 30 percent to 20 
percent for a right knee disability was not proper.  
38 C.F.R. §§ 3.105, 3.344 (2000).

3.  The November 1998 rating reduction from 40 percent to 20 
percent for a lumbosacral spine disability was not proper.  
38 C.F.R. §§ 3.105, 3.344 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1967 to December 1969.  A review of his service medical 
records shows that he was treated for chondromalacia of the 
left patella.

In an April 1970 decision, the RO granted service connection 
for a left knee disability, with a 20 percent rating.  
Various disability ratings (including several temporary total 
ratings for convalescence) have been assigned for this 
disability over the years.

The veteran underwent a left patellectomy in August 1970, and 
underwent several subsequent left knee surgeries.

In a September 1981 decision, the RO granted service 
connection for a right knee disability, with a 10 percent 
rating.  Various disability ratings (including temporary 
total ratings for convalescence) have been assigned for this 
disability over the years.

In February 1983, the veteran underwent a diagnostic 
arthroscopy of the right knee.  A right patellar 
chondroplasty was performed in September 1984, and a right 
patellectomy was performed in June 1985. 

In a January 1986 rating decision, the RO granted an 
increased 20 percent rating for the service-connected right 
knee disability, effective from January 1, 1986.  

In a January 1987 rating decision, the RO granted an 
increased 20 percent rating for the service-connected left 
knee disability, effective from December 18, 1986.

VA outpatient treatment records dated in 1993 reflect 
treatment for low back pain.  A February 1993 VA treatment 
record shows that the veteran complained of low back pain for 
the past year.  An X-ray study showed mild degenerative joint 
disease of the lumbosacral spine, and a magnetic resonance 
imaging study (MRI) showed degenerative disc disease at L4-L5 
and L5-S1.  A May 1993 treatment note shows that the veteran 
was diagnosed with degenerative joint disease of the knees 
and chronic low back pain.  A lumbosacral corset was 
prescribed.  Medical records reflect that the veteran 
underwent physical therapy for low back pain from December 
1993 to January 1994, and used a TENS unit for such pain.

At a March 1994 VA orthopedic examination, the veteran 
complained of constant left knee pain with instability, 
paresthesias, and loss of sensation, constant right knee pain 
with instability (but less than on the left), and constant 
low back pain which radiated posteriorly.  On examination, 
the veteran was using a Canadian crutch, a left knee brace, a 
low back brace, and a TENS unit.  The examiner indicated that 
the veteran looked as if he were in terrible pain no matter 
what he did.  Range of motion of the low back was as follows:  
forward flexion to 30 degrees, backward extension to 0 
degrees, left lateral flexion to 5 degrees, right lateral 
flexion to 10 degrees, and rotation was 10 degrees 
bilaterally.  The examiner indicated that the pain was worse 
on forward flexion and backward extension, but was also 
present with the other parameters, and there was objective 
evidence of pain on any motion.  Range of motion of the left 
knee was 15 degrees of extension and 70 degrees of flexion.  
Range of motion of the right knee was 0 degrees of flexion 
and 80 degrees of flexion.  An X-ray study of both knees 
showed bilateral patella bone resections, minimal 
degenerative changes, and a question of loose bodies in the 
anterior portion of the right knee.  An X-ray study of the 
lumbosacral spine showed slight narrowing of the L5-S1 disk.  
The diagnosis was degenerative joint disease of both knees 
and the low back.  

In an October 1994 decision, the RO granted service 
connection for degenerative arthritis of the lumbar spine at 
L5-S1, with a 10 percent rating effective September 29, 1993, 
and the veteran appealed for a higher rating.

VA outpatient treatment records dated in 1995 reflect ongoing 
treatment for low back pain.  An April 1995 X-ray study of 
the lumbar spine reflects a diagnostic impression of marked 
narrowing of the L5-S1 disk, probably due to degenerative 
disc disease.  The examiner indicated that he was unable to 
rule out disk herniation.  There was minimal narrowing of the 
posterior portion of the L4-L5 disk.  A May 1995 treatment 
note from the pain management service reflects that the 
veteran was treated for complaints of lumbar back pain and 
tail bone (coccyx) pain.  He reported that he used a TENS 
unit for back and knee pain, but that such was not helpful.  
The examiner noted that an April 1995 X-ray study of the 
veteran's knees showed degenerative arthritis in both knee 
joints.  The examiner diagnosed low back pain, which he felt 
appeared to be entirely mechanical.  The examiner indicated 
that there was minimal evidence for arthritic changes on X-
ray study, and there was no evidence on examination for 
radicular pain.  He opined that the veteran's low back pain 
was entirely due to a gait disturbance of his knees, and was 
well-controlled by home physical therapy and swimming.  The 
examiner also diagnosed coccydynia (pain of the coccyx), 
despite a lack of tenderness over the coccyx.  The examiner 
noted that the veteran reported pain over the sacrum.  A 
coccyx block was performed.

In an October 1996 decision, the RO granted an increased 30 
percent rating for the service-connected left knee 
disability, granted an increased 30 percent rating for the 
service-connected right knee disability, and granted a higher 
initial rating of 40 percent for service-connected arthritis 
of the lumbosacral spine.  Each of these ratings was 
effective September 29, 1993.  By a statement received in 
December 1996, the veteran withdrew his appeal for a higher 
rating for a low back disability, stating that he was 
satisfied with the ratings assigned.

In April 1997, the veteran submitted a claim for a TDIU 
rating. 

At an August 1997 VA general medical examination, the 
examiner diagnosed chronic pain of both knee joints and low 
back pain with left sciatica syndrome.

At a September 1997 VA orthopedic examination, the veteran 
complained of low back pain, coccyx pain, and bilateral knee 
pain.  He reported difficulty sitting for long periods of 
time due to tailbone pain.  He said he walked with a cane, 
and that both of his knees gave out on standing or with 
activity.  He reported that his left knee occasionally 
locked, and that he had difficulty ascending and descending 
stairs.  He reported bilateral foot numbness, left greater 
than right.  He wore a DonJoy brace on the left knee, an 
elastic sleeve on the right knee, and a lumbar belt brace.  
He reported that he was currently taking amitriptyline (an 
antidepressant), which he said helped his pain and helped him 
to sleep at night.  He stated that his only current treatment 
for his disabilities involved stretching exercises.  On 
examination, the veteran was able to walk without ambulatory 
assistance for a short distance.  He had a short-based gait 
in both lower extremities, but otherwise ambulated very well.  
He was able to forward bend until his fingers were 10 inches 
from the floor.  Range of motion of the lumbar spine was as 
follows:  40 degrees of forward flexion, 15 degrees of 
extension, and left and right lateral bending to "again 
approximately 50 degrees."  The veteran had pain on 
extension of the low back.  There was no pain to palpation 
over the low back, no point tenderness, and no evidence of 
muscle spasm.  The veteran had full strength in the muscles 
of his legs, and sensation was intact in both lower 
extremities.  Reflexes were +1 and equal in the ankles 
bilaterally, and he was areflexic in the patellar reflexes 
bilaterally.  Straight leg raising tests were negative.  

On examination of the left knee, there was no evidence of 
effusion, the patella was absent, and the veteran was able to 
straight-leg raise without an extensor lag.  There was a 
negative Lachman's tests, a negative McMurray's test, no 
instability to varus and valgus stress, and no point 
tenderness on examination.  Range of motion of the left knee 
was 0 to 120 degrees.  On examination of the right knee, 
there was no patella, and McMurray's, Lachman's, and anterior 
drawer tests were all negative.  There was no evidence of 
instability to varus and valgus stress.  Range of motion of 
the right knee was from 0 to 125 degrees.  The veteran 
complained of pain at extremes of flexion in the anterior 
aspect of both knees.  An X-ray study of the lumbosacral 
spine showed evidence of L5-S1 disk space narrowing and early 
degenerative changes, with no other evidence of arthritis.  
An X-ray study of the veteran's knees showed absence of the 
patellae, with no evidence of significant interarticular 
degenerative processes.  The examiner indicated that the 
veteran was functionally incapacitated as he had giving way 
and instability in his knees due to bilateral patellectomies.

VA outpatient treatment records dated from November 1997 to 
March 1998 reflect treatment for complaints of knee and back 
pain.  A January 1998 psychological evaluation shows that the 
veteran reported that he used knee braces, a lumbosacral 
belt, moist heat, a TENS unit, an air donut, and Canadian 
crutches.  A March 1998 treatment note shows that the veteran 
was treated for bilateral knee pain, chronic low back pain, 
and coccydynia.  The examiner indicated that he had reviewed 
X-ray studies of the veteran's knees, which showed "at most 
minimal degenerative joint disease."  He stated that he was 
unsure of the etiology of the veteran's knee pain.  The 
veteran reported that his DonJoy knee brace helped his left 
knee; a similar brace was prescribed for his right knee.

In a March 1998 decision, the RO proposed a reduction of the 
rating for a left knee disability from 30 to 10 percent, 
proposed a reduction of the rating for a right knee 
disability from 30 to 10 percent, and proposed a reduction of 
the rating for a lumbosacral spine disability from 40 to 20 
percent.  The veteran was notified of the proposed rating 
reduction by a letter dated in March 1998.  

VA outpatient treatment records dated from April 1998 to 
September 1998 reflect treatment for low back pain and 
bilateral knee pain.  On examination of the low back, there 
was good motion in flexion and extension, equal bilaterally, 
and lateral bend in the spine.  There was tenderness over the 
sacrum and towards the coccyx.  The spine was straight.  On 
examination of the lower extremities, muscle strength was 
full, sensation was intact to light touch, and reflexes were 
equal bilaterally; 0 at the knees and 2+ at the ankles.  An 
examination of the knees was nearly equal bilaterally.  There 
were well-healed anterior scars and obvious missing patellae, 
and   flexion was from 0 to approximately 125 degrees.  The 
knees were stable to varus and valgus stress.  The knees were 
stable to anterior and posterior stress and there was no 
significant joint line tenderness.  The diagnoses were 
chronic coccydynia and chronic bilateral knee pain.  

A June 1998 VA outpatient treatment record shows that the 
veteran was treated for complaints of increased right knee 
pain.  On examination of the right knee, there was no joint 
effusion, erythema, or warmth.  There was full range of 
motion with good stability in lateral, anterior, and 
posterior directions.  On examination of the left knee, there 
was no effusion, erythema, or warmth, and there was full 
range of motion.  There was no low back tenderness.  A 
September 1998 treatment note shows that range of motion of 
the right knee was from 0 to 120 degrees.  There was no 
laxity to varus or valgus stress, and the veteran was tender 
over the iliotibial bands, laterally.  There was no joint 
line tenderness.  Motor strength and sensation were full 
throughout.  The examiner indicated that the veteran probably 
had iliotibial band syndrome or bursitis on the lateral 
aspect of his right knee.  There were no signs of lateral 
collateral ligament damage.  A September 1998 treatment note 
from the pain clinic reflects diagnostic impressions of 
coccydynia and bilateral mechanical knee pain.  A subsequent 
September 1998 treatment note from the prevention clinic 
shows that on examination of both knees, there was no 
evidence of ligamentous instability on anterior and posterior 
stress, or on varus and valgus stress.  There was no 
effusion, edema, or warmth.  On examination of the back, 
there was no spinous or paraspinous muscle tenderness.  The 
examiner stated that the veteran was to be referred back to 
the orthopedic clinic, and opined that in the future the 
veteran might need a total knee replacement on one or both 
knees.

At an October 1998 RO hearing, the veteran reiterated many of 
his assertions, and essentially contended that his service-
connected left knee disability, right knee disability, and 
lumbosacral spine disability had not improved.  He reported 
use of a TENS unit, a back brace, a heating pad, and 
analgesic balm for his back condition.  He reported radiation 
of his back pain, as well as back spasms.  He said he had 
constant sharp back pain.  He stated that he had constant 
right knee pain and swelling, and that his right knee pain 
was worse than his left knee pain.  He said his right knee 
sometimes buckled or gave way.  The veteran also complained 
of left knee pain.  He said use of his legs increased his 
bilateral knee pain.  He stated that he wore two knee braces 
and used a cane.

In a November 1998 decision the RO reduced the rating for a 
service-connected left knee disability from 30 percent to 20 
percent, reduced the rating for a service-connected right 
knee disability from 30 percent to 20 percent, and reduced 
the rating for a service-connected lumbosacral spine 
disability from 40 percent to 20 percent; such reductions 
were all effective March 1, 1999.  The veteran was notified 
of this decision by a letter dated in December 1998, and the 
instant appeal then ensued.

VA outpatient treatment records dated from November 1998 to 
March 1999 primarily reflect treatment for complaints of 
right knee and calf pain.  A November 1998 treatment note 
shows that the examiner felt that the veteran did not have 
iliotibial band syndrome.  The examiner questioned whether 
the veteran had entrapment of the peroneal nerve.  A 
subsequent November 1998 treatment note shows that the 
veteran reported that his symptoms were improved with his 
current medication regimen.  A January 1999 treatment note 
reflects that nerve conduction studies were done, and showed 
no evidence of deep or superficial peroneal nerve injury on 
the right.  A March 1999 treatment note shows that the 
veteran complained of right calf pain.  The examiner 
indicated that several treatment modalities had been 
unsuccessful, and stated, "At this point, I do not know what 
to tell this gentleman."  He indicated that the veteran's 
right knee was stable and he had no medial or joint line 
tenderness.  The veteran was referred to the foot and ankle 
clinic.

In a December 1999 written presentation, the veteran's 
representative asserted that the September 1997 VA 
examination was "less full and complete" than the March 
1994 VA examination, and that the disability ratings were not 
properly reduced under 38 C.F.R. § 3.344.


II.  Analysis

The veteran appeals an RO rating decision which reduced the 
rating for his service-connected left knee disability from 30 
percent to 20 percent, reduced the rating for his service-
connected right knee disability from 30 percent to 20 
percent, and reduced the rating for his service-connected 
lumbosacral spine disability from 40 percent to 20 percent.

All relevant facts have been properly developed and, 
therefore, the VA's duty to assist the veteran in developing 
evidence pertinent to his claim has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).

In reducing the disability ratings for the service-connected 
left knee disability, right knee disability, and lumbosacral 
spine disability, the RO complied with the procedures of 38 
C.F.R. § 3.105, as to providing the veteran with appropriate 
notice, giving him an opportunity to submit additional 
evidence and to submit testimony at a predetermination 
hearing, and as to the effective date for the reductions.  
38 C.F.R. §§ 3.105(e), (i); 3.500(r) (2000).  

The Board now turns to the issue of the applicability of 
38 C.F.R. § 3.344 (2000), which pertains to stabilization of 
disability evaluations.  In an October 1996 decision, the RO 
granted an increased 30 percent rating for each service-
connected knee disability, effective September 29, 1993, and 
granted a higher 40 percent initial rating for the service-
connected lumbosacral spine disability, effective September 
29, 1993.  In a March 1998 decision, the RO proposed a 
reduction of each knee disability rating to a 10 percent 
rating, and proposed a reduction of the rating for a 
lumbosacral spine disability to a 20 percent rating.  The 
veteran was notified of this decision in March 1998.  In a 
November 1998 rating decision, each disability rating was 
reduced to 20 percent, effective March 1, 1999.

The 30 percent rating for a left knee disability, the 30 
percent rating for a right knee disability, and the 40 
percent rating for a lumbosacral spine disability were each 
in effect from September 1993 to March 1999, more than 5 
years.  Thus various provisions of 38 C.F.R. § 3.344, 
pertaining to stabilization of disability ratings, are 
applicable.  38 C.F.R. § 3.344(c) (2000); Brown v. Brown, 5 
Vet. App. 413 (1993).

As summarized in Brown, supra, 38 C.F.R. § 3.344 provides 
that, for disability ratings which have been in effect at the 
same level for 5 years or more, the following requirements 
must be met in reducing ratings:  (1) there must be a review 
of the entire record of examinations and the medical-
industrial history to ascertain whether the recent 
examination is full and complete; (2) examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction; (3) 
ratings on account of diseases subject to temporary and 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated; and (4) although material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 

The Board has reviewed the record and finds that the 
reductions in the disability ratings for the service-
connected left knee disability, right knee disability, and 
lumbosacral spine disability were legally improper.  There is 
nothing in the evidence of record to show that the RO 
considered the provisions of 38 C.F.R. § 3.344 when it 
reduced the veteran's disability ratings in November 1998.  
Leaving aside the question of whether the clinical evidence 
of record at the time of the RO's November 1998 rating 
decision clearly indicated material improvement in the 
veteran's service-connected left knee disability, right knee 
disability, and lumbosacral spine disability, including 
improvement under the ordinary conditions of life, the Board 
notes that the RO failed to address this question.  Moreover, 
the provisions of 38 C.F.R. § 3.344 were not set forth or 
addressed in a May 1999 statement of the case.  Failure to 
consider and apply the provisions of 38 C.F.R. § 3.344, if 
applicable, renders a rating decision void ab initio.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating 
reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 
3.344(a) was void ab initio); see also Kitchens, 
7 Vet. App. 325; Brown, supra.

Because the RO failed to apply the applicable provisions of 
38 C.F.R. § 3.344 in its reduction of the evaluations for the 
service-connected left knee disability disorder from 30 
percent to 20 percent, for the service-connected right knee 
disability disorder from 30 percent to 20 percent, and for 
the service-connected lumbosacral spine disability from 40 
percent to 20 percent, the Board finds that the November 1998 
rating decision is void ab initio as not in accordance with 
the applicable criteria, and, therefore, the Board has no 
legal option but to restore the 30 percent schedular 
evaluation for the left knee disability, to restore the 30 
percent schedular evaluation for the right knee disability, 
and to restore the 40 percent schedular evaluation for the 
lumbosacral spine disability.  38 C.F.R. § 3.344(a), (c) 
(2000).  It might be argued that the veteran's service-
connected conditions had in fact improved materially, and 
that the reduction was therefore factually accurate in terms 
of the degree of disability he experienced.  However, an 
"after-the-fact justification cannot resurrect a flawed 
rating, one which was arrived at in derogation of the 
regulations. . ."  Dofflemyer at 282.  


ORDER

Restoration of a 30 percent rating for a left knee 
disability, effective from September 29, 1993, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Restoration of a 30 percent rating for a right knee 
disability, effective from September 29, 1993, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Restoration of a 40 percent rating for a lumbosacral spine 
disability, effective from September 29, 1993, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	J. A. MARKEY
	Member, Board of Veterans' Appeals

 

